Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-17-00187-CR

                                 Troy Allen TIMMINS,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 198th Judicial District Court, Bandera County, Texas
                                Trial Court No. CR16-153
                       Honorable M. Rex Emerson, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
MODIFIED to delete the assessment of attorney’s fees, and the trial court’s judgment is
AFFIRMED AS MODIFIED.

      SIGNED July 18, 2018.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice